Mr. Justice Yerger
delivered the opinion of the court.
In this case the plaintiff in error was summoned by defendants to answer as a garnishee in their suit against William McCulley. An answer was filed, which in our opinion was sufficient to have entitled him to a discharge, yet the circuit judge gave judgment against him. An application was then made to set aside the judgment and to amend the answer on affidavits filed, which was refused. The rendition of the judgment on the answer, and the refusal to set it aside with leave to amend the answer, are both assigned as error. Believing the answer, though rather vague and inartificially *509drawn, to contain a substantial denial of indebtment, we think the court erred in rendering the judgment against the garnishee ; and this renders it unnecessary to decide whether leave should have been given to amend or not.
Let the judgment be reversed, and judgment rendered in this court in accordance with this opinion.